The court held, L. The domicil of the plaintiffs being established to be in New York, without any fraudulent motive, but for fair purposes of commerce, this court ought not to sanction the right of Great Britain to seize and confiscate their effects. (In support of this protection, derived from the domicil of the plaintiffs, the case of Marryatt v. Wilson, 1 Bos. and Pul. 430, was relied on. Butin that case the party had been naturalized in the United States; a circumstance of which the Court of Errors take no notice, although Eyre, Chief Justice, in that case, relies mainly on that fact.)
2. The Court held that though tin might, under certain circumstances become contraband of war, yet that no case was made out in the sentence of condemnation, which would warrant that conclusion in the present case; and that the allowed effect of the sentence as prima facie evidence, was repelled by the very detail contained in it, of the precise grounds of condemnation.
3. That the expression “ for and on account of any illicit or prohibited trade/* &c., is not equivalent to or convertible into the words under pretence of, but may well be understood to mean “for the causa of,” thus implying the actual existence of either illicit trade or contraband, to bring it within the terms of the warranty. For these reasons, they reversed the judgment of the Supreme Court.